DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-16 are objected to because of the following informalities:  “vertical state information” and “a size of each of the combustion sound samples” are not proper words for describe the state information regarding the RPM, force exerted or speech of the vehicle, and a quantity representing a sound sample related to gain.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Honchi (JP 2007256527; the rejection below is based on English abstract, cited by IDS filed on 5/14/21 and English machine translation of the description) in view of Maeda (JP 200010576; the rejection below is based on English machine translation).
Regarding claim 9, Honchi discloses an apparatus for synthesizing an engine sound, comprising:
a memory (“the waveform signals segmented by the sound wave segmentation part 1031 are stored in a storage part 107”, English abstract, e.g.) configured to store a plurality of combustion sound samples corresponding to cylinders of an engine;
a sound output unit (speaker 17L, 17R) that generate sound simulating engine sound ([0115], [0116]).
Honchi fails to show that the stored sound samples correspond to a respective cylinder among a plurality of cylinder. Honchi suggests that the stored sound samples used for generating a single sound could be modified. In paragraph [0125], sound samples corresponding to a respective cylinder among a plurality of cylinders included in an engine are used to generate a single sound (“a waveform signal obtained from each of a plurality of cylinders of an actual multi-cylinder engine…”). As stated in the abstract, a waveform includes combustion sound samples (“sound wave segmentation part 1031 segments a waveform signal of a single sound which is a sound generated from one cylinder in one cycle of explosion…” in English abstract). Thus, it would have 
Honchi also fails to show a processor configured to determine a combustion period. Honchi teaches that the stored sound samples are retrieved according to a series of first and second timings periodically coming according to the rotational speed of the engine, and calculating a period (T0) of continuous sound synthetized from the single sound generated by one cylinder ([0030]-[0032]). Maeda teaches that the simulated sound to be generated should be approximate to various actual engine sounds in various detected operating states of the engine (Figs 4-7, [0053]). This means, the simulated sound should be approximate to the real engine sound which includes sound during a combustion period. Thus, it would have been obvious to one of ordinary skill in the art to modify Honchi in view of Maeda by determining a combustion period of the engine in order to retrieve the corresponding sound sample for the combustion period and to generate the simulated sound matching the combustion period.
Regarding claims 10 and 11, Honchi teaches that the combustion period is determined based at least in part on a number of revolutions of a crankshaft per second, a number of revolutions of the crankshaft provided in each of the plurality of cylinders per cycle, and a number of combustions of the engine per cycle ([0029], [0031], [0032]). Maeda also teaches the combustion period ([0046], [0048], [0049]).

Regarding claim 13, Honchi fails to show acquiring gain. Maeda teaches that the gain is adjusted based on the RPM ([0055]), acceleration ([0009]) or actual travel speed ([0028]. With more data from various sensors, the current driving state could be determined more accurately. Thus, it would have been obvious to one of ordinary skill in the art to further modify Honchi by adjusting the volume of the generated sound samples according to the detected operating states, such as RPM, the force on the accelerator pedal and vehicle speed in order to generate simulated sound closely resemble the actual driving state of the vehicle.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654